AMENDMENT TO EMPLOYMENT AGREEMENT
DATED NOVEMBER 5, 2009


 
This Amendment to Employment Agreement (“EA”) is further amending the Employment
Agreement that was entered into and signed on February 18, 2003 by and between
Century Casinos, Inc., a Delaware corporation and Mag. Peter Hoetzinger
(“Employee”), an Austrian citizen, as follows:


A)  
In Section 1. Term of Agreement, the date “December 31, 2009” shall be replaced
with “December 31, 2014”



B)  
In Section 10. Notice, the address of the Employer shall read as follows:



“Employer:
Century Casinos Europe GmbH

Untere Viaduktgasse 2, 3. Stock
A-1030 Wien, Austria/Europe


IN WITNESS WHEREOF, Employer and Employee have duly executed this Amendment as
of the day and year first above written.


EMPLOYER – CENTURY CASINOS EUROPE GMBH:


By: /s/ Andreas
Terler                                                                           
DI Andreas Terler, Geschaeftsfuhrer


EMPLOYEE:


By: /s/ Peter
Hoetzinger                                                                
Mag. Peter Hoetzinger




FOR CENTURY CASINOS, INC. AND COMPENSATION COMMITTEE:


By: /s/ Gottfried
Schellmann                                                                           
Mag. Gottfried Schellmann,
Director and Member of Compensation Committee


By: /s/ Dinah
Corbaci                                                                
Dr. Dinah Corbaci,
Director and Member of Compensation Committee